UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: January 17, 2012 (Date of earliest event reported) GeoResources, Inc. (Exact name of registrant as specified in its charter) COLORADO 0-8041 84-0505444 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 110 Cypress Station Drive, Suite 220 Houston, Texas 77090 (Address of principal executive offices) (Zip Code) (281) 537-9920 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE On January 17, 2012, GeoResources, Inc. (the “Registrant”) issued a press release announcing that Robert J. Anderson has been appointed to serve as Chief Operating Officer (Northern Division) in addition to his current position as Executive Vice President – Engineering and Acquisitions and he has also been appointed as a director on the Registrant’s Board of Directors.The Registrant also announced that Timothy D. Merrifield has been appointed Executive Vice President – Geology and Geophysics. A copy of the press release is furnished with this report as Exhibit 99.1, and is incorporated herein by reference. The information herein and Exhibit 99.1 attached hereto are furnished pursuant to Item7.01 of Form 8-K and shall not be deemed to be “filed” for the purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability under that section, nor shall they be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. By filing this current report on Form 8-K and furnishing this information, the Registrant makes no admission as to the materiality of any information in this report that is required to be disclosed solely by reason of Regulation FD. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits: The following exhibit is furnished with this Current Report on Form 8-K: Exhibit No. Description GeoResources, Inc. Press Release dated January 17, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GEORESOURCES, INC. By: /s/ Frank A. Lodzinski Name: Frank A. Lodzinski Date: January 23, 2012 Title: President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description GeoResources, Inc. Press Release dated January 17, 2012
